department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date legend name of grant program state region name of coalition minimum number of grants per year maximum number of grants per year minimum amount of grant maximum amount of grant total per year z v o w s x n dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and classified as a private_foundation as defined in sec_509 effective date your letter dated date indicates that you will operate a grant-making program called n the purpose of n is to provide grants to individuals for land trust education and training to land trust practitioners the purpose of the grants is to encourage land trust practitioners to increase their effectiveness in promoting conserving and protecting land for p’s biodiversity and natural_resources announcement of the grant opportunity goes to members and other interested parties of r potential applicants receive notices by e-mail and or us postal mail recipients are chosen based on the selection criteria listed below n its grant request the applicant must also include a summary report describing the benefits the land trust will receive as a result of the training e the individual's ability to clearly describe how the training will be used to protect land and river resources with outstanding conservation values in p and q e e e the individual’s ability to describe how the training opportunity will benefit their land conservation organization the individual's ability to demonstrate a cost-share match the individual’s financial need for the grant the annual number of grants distributed will be between v and w individual grants will range from x to y with a projected amount of z in grants distributed annually as part of the program members of the selection committee are not in position to derive a private benefit either directly or indirectly grant recipients are required to submit a report after attending the training describing the benefits that their land trust will receive as a result as well as provide receipts for all expenses to m before receiving reimbursement reimbursements are made in addition m’s accountant will review the books annually expense receipts are examined before sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request we have not considered whether grants made under your procedures are excludable from the gross_income if recipients under sec_117 of the code any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
